[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS
                                                               FILED
                       FOR THE ELEVENTH CIRCUIT COURT OF APPEALS
                                                U.S.
                        ________________________ ELEVENTH CIRCUIT
                                                           JULY 13, 2011
                               No. 10-10487                 JOHN LEY
                           Non-Argument Calendar              CLERK
                         ________________________

                  D.C. Docket No. 3:09-cv-00297-MCR-EMT

MICHAEL A. EVANS,



                                                     Plaintiff-Appellant,

  versus

LISA ECHEVERRI,
in her official and individual capacity as the
Executive Director, Florida Department of Revenue,

                                                     Defendant-Appellee.
                         ________________________

                               No. 10-10489
                           Non-Argument Calendar
                         ________________________

                  D.C. Docket No. 3:09-cv-00467-MCR-EMT

MICHAEL A EVANS,



                                                       Plaintiff-Appellant,

  versus

STATE OF FLORIDA DEPARTMENT
OF REVENUE CHILD SUPPORT ENFORCEMENT,
on behalf of Lynisha Campbell,

                                                       Defendant-Appellee.
                         ________________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                        ________________________

                                (July 13, 2011)

Before TJOFLAT, WILSON and BLACK, Circuit Judges.

PER CURIAM:

      This case arises out of Florida Department of Revenue (“DOR”) prosecution

of child support proceedings against Michael A. Evans. Evans brought the action

                                       2
in Appeal No. 10-10487 against Lisa Echeverri, DOR’s Executive Director,1

claiming that subordinates of Echeverri violated his Fourteenth Amendment due

process and equal protection rights in initiating and prosecuting such proceedings

because Lynisha Campbell, the custodial parent of his child, had never received

temporary cash assistance or foster care payments or requested DOR to proceed

with the collection of child support on her behalf. Evans also sought relief under

Florida law.

         The district court referred the case to a magistrate judge. After Evans filed

an amended complaint, the magistrate judge issued a Report and Recommendation

(R&R) recommending that Evans’s claims for monetary relief against Echeverri in

her official capacity be dismissed pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(iii) and

that Evans’s claims for monetary relief against her in her individual capacity be

dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii); that Evans’s claim for

equitable relief be dismissed pursuant to Federal Rule of Civil Procedure 12(b)(6);

and that Evans’s state law claims be dismissed without prejudice. On January 8,

2010, the district court, on review, adopted the R&R and dismissed Evans’s

federal claims under Rule 12(b)(6) or as frivolous under §§ 1915(e)(2)(B)(ii) and




1
    Evans sued Echeverri in both her official and individual capacities.

                                                  3
(iii).2

          Evans appeals the judgment the district court entered pursuant to the court’s

January 8 order. We find no merit in Evans’ claims for the reasons stated in the

R&R and the district court’s January 8 order. That is, his claims are either

patently frivolous or failed to state a claim for relief.

          The action that is the subject of Appeal No. 10-10489 began in the Circuit

Court for Okaloosa County, Florida, Circuit, State of Florida Department of

Revenue Child Support Enforcement on behalf of: Lynisha Twanta Campbell v.

Michael A. Evans, Case No. 2009 DR 5489. Evans removed the case to the

district court. The district court remanded the case to the circuit court for the

reasons stated in the Report and Recommended (R&R) issued by the court’s

magistrate judge. Evans appeals the judgment remanding the case. We conclude

that remand was required for the reasons stated in the R&R.

          The judgments in Nos. 10-10487 and 10-10489 are

          AFFIRMED.




2
  The R&R recommended the dismissal of Evans’s claim for equitable relief against Echeverri
on “Younger abstention grounds. The district court rejected that recommendation and dismissed
the claim under Rule 12(b)(6).

                                              4